DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to claims foreign priority benefit of 201811010625.0, filed 08/31/2018.
​
Information Disclosure Statement
The Examiner acknowledges that no information disclosure statement(s) (IDS) has been submitted.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are moot since original claims 1-23 has been cancelled. 
Addition of new claims 24-44 has been acknowledged. New independent claim has changed the scope of invention. New ground of rejection has been done for newly added claims 24-44.

Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 recites “infinite impulse response filter algorithm, and infinite impulse response filter (IIR) algorithm”.  The same filter algorithm, “infinite impulse response filter algorithm” is twice repeated. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "said first and second intermediate data" in line 12 of claim 24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 25-44 depend on independent claim 24 and are therefore also rejected.
Claim 24 recites the limitation "the group" in line 8 of claim 24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 25-44 depend on independent claim 24 and are therefore also rejected.
Claim 24 recites the limitation “said frequency range selected by said signal converting module is smaller than a frequency of a power supply network of said power supply module.” It is not clear how the “frequency range” selected is compared with “a frequency” of a power supply network. Paragraph 139 of the instant application describes that “the frequency of the wave signal 101 passing through the signal converting module 120 is smaller than the frequency of the power supply network.” Therefore, the applicant needs to clarify.
Claims 25-44 depend on independent claim 24 and are therefore also rejected.
Claim 24 recites “wherein said wave signal is consistent after said conversion.” Paragraph 125 of the instant application merely “the wave signal 101 is consistent after conversion.” The term “consistent” has no quantitative measure within the meets and bounds of the specification. Therefore claim 24 is rendered indefinite.
Claims 25-44 depend on independent claim 24 and are therefore also rejected.
Regarding claim 28, the applicant recites “finite impulse response filter algorithm, non-recursive filter (FIR) algorithm.”  It is not understood if “(FIR)” is part of “non-recursive filter or “‘finite impulse response filter.” For examination, it is considered that “(FIR)” is part of “‘finite impulse response filter.” Appropriate correction is required. 
The applicant submitted two sets of Claim 29 with the same claim limitations. First claim 29 depends on claim 24. Second claim 25 depends on claim 25. The applicant needs to cancel one of the two claim 29 or renumber the claims. It is not understood if claim 29 depends on claim 24 or claim 25. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4), in view of Droitcour et al. (US 2010/0152600 A1), and further in view of Leung et al. (US 2013/0005280 A1) and Greneker, III et al. (US 2005/0128123 A1).
Regarding Claim 24, Amy Droitcour et al. discloses “a microwave detection device for detecting movement characteristics of at least one object in a detection area thereof (Abstract: Microwave Radio for Doppler radar Sensing of Vital Signs), comprising: 
a microwave detecting module comprising at least one microwave emitter arranged to emit a detection wave in the detection area, a reflection wave receiving unit arranged to receive a reflection wave corresponding to said detection wave (Fig. 2; discloses the emission of a detection wave the analysis of the Doppler phase (eqn. (1)) and Doppler frequency (Fig. 3)), and a processing unit, which is operatively connected to said microwave emitter and said reflection wave receiving unit, outputting a differential signal (page 175 section II: the PM signal can be directly demodulated by mixing it with a portion of the original signal…the demodulated signal is then proportional to the periodic displacement of the reflecting object [Eq. (1))… an active amplifier splits the signal into the RF output signal that drives the antenna and the reference LO signal that is used for demodulation…another active amplifier transforms this single-ended LO signal into a differential signal, which is required for the double balanced mixer… third active amplifier transforms the single-ended RF input from the antenna into a differential signal, which is connected to the mixer’s balanced RF port…the RF input is the signal that is reflected off the target, with its phase modulated by the target’s displacement. Since the LO is a portion of the original signal, the mixer down converts the RF signal to a baseband signal with a magnitude proportional to the displacement associated with respiration and heart activity]; [Fig. 1(a)]; the output of the mixer is clearly balanced; [Fig. 1(b): IF+ and IF-]),”
“said differential signal is generated from said first and second intermediate data (page 175 section II: the PM signal can be directly demodulated by mixing it with a portion of the original signal. The demodulated signal is then proportional to the periodic displacement of the reflecting object (Eq. (1))… an active balun amplifier splits the signal into the RF output signal that drives the antenna and the reference LO signal that is used for demodulation…another active balun amplifier transforms this single-ended LO signal into a differential signal, which is required for the double balanced mixer… third active balun amplifier transforms the single-ended RF input from the antenna into a differential signal, which is connected to the mixer’s balanced RF port…the RF input is the signal that is reflected off the target, with its phase modulated by the target’s displacement…since the LO is a portion of the original signal, the mixer down converts the RF signal to a baseband signal with a magnitude proportional to the displacement associated with respiration and heart activity); 
a signal converting module, operatively connected to said at least one signal amplifying module, receiving said amplified differential signal and converting said amplified differential signal into a wave signal based on said change of said amplified differential signal corresponding to the movement characteristics of the at least one object in the detection area (Fig. 2(a): “Filtering and amplification”), wherein said signal converting module is arranged to process a conversion of at least one of said frequency change of said amplified differential signal, said phase change of said amplified differential signal, said amplitude change of said amplified differential signal, and said pulse width change of said amplified differential signal into a reference of said wave signal (page 177: Fig. 3:  discloses analyses changes in the wave signal; page 175: the reflected signal is effectively phase modulated… the demodulated voltage waveform represents displacement due to respiration and heart activity), wherein said wave signal is consistent after said conversion and parameters of said wave signal are corresponding to the movement characteristics of the at least one object in the detection area respectively, such that said signal converting module is able to acquire the movement characteristics of the at least one object in the detecting area by filtering out unrelated frequency segments of said wave signal (Fig. 3: Respiration (0.3 Hz), heart (1-3) Hz, and pressure pulse reference signals (voltage waveforms); page 177: Fig. 4: after band-pass filtering, the heart signal (middle trace) shows the same number of intervals between beats as the reference signal (bottom trace), in both cases), 
a frequency range of 1 Hz or less for a respiratory movement of the at least one object in the detection area (Fig. 1 discloses to set the specific frequency to 1Hz or less for detection of respiratory movement), and a frequency range of 1 Hz to 3 Hz for a heartbeat movement of the at least one object in the detection area (Fig. 1 discloses to set the specific frequency to 1-3 Hz for detection of cardiac movement)”, 
“a power supply module electrically connecting and supplying electric power to said microwave detecting module, said signal converting module, said at least one signal amplifying module, and said central processing module, wherein said frequency range selected by said signal converting module is smaller than a frequency of a power supply network of said power supply module (page 176 left column: LO is a portion of the original signal, the mixer down convers the RF signal to a baseband signal)”. 
Amy Droitcour et al. does not explicitly disclose ‘having a change selected from the group consisting of a frequency change between said detection wave and said reflection wave, a phase change between said detection wave and said reflection wave, an amplitude change between said detection wave and said reflection wave, and a pulse width change between said detection wave and said reflection wave.”
Droitcour et al. (‘600) relates to non-contact and radar-based physiologic sensors and their method of use. Droitcour et al. (‘600) teaches “having a change selected from the group consisting of a frequency change between said detection wave and said reflection wave, a phase change between said detection wave and said reflection wave, an amplitude change between said detection wave and said reflection wave, and a pulse width change between said detection wave and said reflection wave (paragraph 585: in some embodiments, modulation can be amplitude modulation, phase modulation, or frequency modulation of the carrier signal…in some embodiments, the tag can return a signal that has orthogonal polarization for linear polarization or counter rotation, for circular polarization…in some embodiments, the tag can return a signal that is a harmonic of the carrier signal…in some embodiments, digital information is modulated by methods including, but not limited to: pulse width, pulse delay, pulse amplitude, and pulse density).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al. with the teaching of Droitcour et al. (‘600) to analyzes the data from the radar to distinguish desired data components corresponding to various physiological activity from undesired data components due to other activity more effectively (Droitcour et al. (‘600) – paragraph 7). In addition, both the prior art references, (Amy Droitcour et al. and Droitcour et al. (‘600)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, generating radio frequency electromagnetic radiation from a source of radiation, transmitting the electromagnetic radiation towards a subject using one or more transmitters, receiving a radiation scattered at least by the subject using one or more receivers, extracting a Doppler shifted signal from the scattered radiation, transforming the Doppler shifted signal to a digitized motion signal, demodulating the one or more frames using a demodulation algorithm executed by a processor to isolate a signal, analyzing the signal to obtain information corresponding to signal interference, processing the signal to obtain information corresponding to the physiological movement of the subject or a part of the subject, substantially separate from other signal interference, and communicating the information to an output system that is configured to perform an output action.
Amy Droitcour et al./Droitcour et al. (‘600) does not explicitly disclose “said signal converting module is able to acquire the movement characteristics of the at least one object in the detecting area by filtering out unrelated frequency segments of said wave signal and selecting at least one of a frequency range App. Nr.: 16/521,592Amendment B3 of 25 Hz of less of said wave signal to set said wave signal in an electromagnetic wave free segment.”
Leung et al. (‘280) systems for motion sensing using electromagnetic waves. Leung et al. (‘280) teaches “said signal converting module is able to acquire the movement characteristics of the at least one object in the detecting area by filtering out unrelated frequency segments of said wave signal and selecting at least one of a frequency range App. Nr.: 16/521,592Amendment B3 of 25 Hz of less of said wave signal to set said wave signal in an electromagnetic wave free segment (paragraph 25: Figure 3: the reflected signals are mixed with the radiated signals in the mixer 108 then pass through the active filter 109 resulting in a Doppler signal…the Doppler signal is analyzed by the processor 106 using a short-time Fourier Transform or Time Domain analysis with an expected Doppler frequency of 1-25 Hz corresponding to the velocities of movements by human beings); and 
a central processing module, operatively connected to said signal converting module, being arranged to acquire said wave signal and perform an analysis process on said parameters of said wave signal to determine the movement characteristics corresponding to said wave signal (paragraph 27: Figure 4: the coupler 110 is connected to the transceiver 105 and then to the processor 106…electromagnetic wave signals from the environment are received by the second antenna 102 and sent to the motion sensor receiver 107…the radiated electromagnetic wave signals generated by the transceiver 105 are also directed to the mixer 108 through the coupler 110…the environment signals are mixed with the radiated signals in the mixer 108, pass through the active filter 109 then are analyzed by the processor 106).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600) with the teaching of Leung et al. (‘280) for more reliable motion sensing (Leung et al. (‘280)– paragraph 26). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600) and Leung et al. (‘280)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Amy Droitcour et al. describes an amplifying module (Fig, 2(a)). Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280) does not explicitly disclose “at least one signal amplifying module, communicatively connected to said microwave detecting module, amplifying said differentia signal to form an amplified differential signal for measuring, identifying and acquiring movement characteristics of the at least one object in the detection area.”
Greneker, III et al. (‘123) related to microwave radar systems and, more particularly, is related to systems and methods for detecting vital signs. Greneker, III et al. (‘123) teaches “at least one signal amplifying module, communicatively connected to said microwave detecting module, amplifying said differentia signal to form an amplified differential signal for measuring, identifying and acquiring movement characteristics of the at least one object in the detection area (paragraph 20: Figure 1: amplifier 130, filter 142; paragraph 43: the reflected signal (534) is then received by antenna (125) and detected by Doppler radar module (120)…the power received from the reflective surface (520) by the Doppler radar module (120) is amplified and converted to a voltage that is sampled by a data collection system; paragraphs 46-47: pointer 710 corresponds to the amplified output of the radar detectiondevices’s mixer that was recorded as the radar detection device…detect human movement behind the wall on a selected basis and is indicative of a respiration signature (730) of the subject (540) behind the wall (520)).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280) with the teaching of Greneker, III et al. (‘123) for more reliable motion sensing (Leung et al. (‘280)– paragraph 29). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claims 25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1), and further in view of Hollberg (US 3,781,882) and Kim (US 2019/0120952 A1).
Regarding Claim 25, which is dependent on independent claim 24, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) discloses the microwave detection device of claim 24.  Amy Droitcour et al. discloses “said wave signal outputted from said signal converting module is an analog signal (Sec. III: discloses low pass and band pass filtering…these are either analog or digital filters).” Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose:
“said signal converting module is an analog filter including at least a capacitor, at least a resistor, at least an inductor, and at least an integrated filtering circuit.”
“said amplified differential signal is integrated and configured to have an average value when said amplified differential signal passes through said analog filter in order to form said wave signal having gradually increasing and decreasing tendencies.”
Hollberg (‘882) relates radar systems. Hollberg (‘882) teaches “said signal converting module is an analog filter including at least a capacitor, at least a resistor, at least an inductor, and at least an integrated filtering circuit (column 10 line 59 – column 11 line 11: the MTI signal is filtered by the low pass filter 43 over approximately 16 range bins comprising an inductor 76, a capacitor 77 and a resistor 78 …in the comparator 44, a comparison is made of the filtered MTI signal with a reference voltage set by a potentiometer 79 using an operational amplifier 80 having differential input terminals connected to receive the filtered MTI signal and the reference voltage).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Hollberg (‘882) for more reliable motion sensing using adaptive filtering  (Hollberg (‘882) – column 1 lines32-50). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Hollberg (‘882)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Kim (‘952) relates to a human body sensor, and particularly, to a human body sensor using a Doppler radar. Kim (‘952) teaches “said amplified differential signal is integrated and configured to have an average value when said amplified differential signal passes through said analog filter in order to form said wave signal having gradually increasing and decreasing tendencies (Figure 2: mixer, filter; paragraph 20: low pass filter (LPF) to filter out the high-frequency component (e.g., 100 MHz to 40 GHz) corresponding to the Doppler radar signal from the output of the mixer)  abstract: a filtering and amplifying unit for filtering out, from the signal outputted by the Doppler radar unit, a frequency band preset so as to correspond to a vibration generated by the internal bioactivity of a human body).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Hollberg (‘882) with the teaching of Kim (‘952) for more reliable motion sensing (Kim (‘952) – paragraph 7). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Kim (‘952)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Regarding Claim 29, which is dependent on independent claim 25, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Hollberg (‘882)/Kim (‘952) discloses all the microwave detection device of claim 25. 
Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Kim (‘952 does not explicitly disclose “said signal amplifying module includes at least a capacitor, at least a resistor, at least an inductor, and at least an operational amplifier, which are configured to have one or more amplification power levels to perform one of a single-stage amplification and a multi- stage amplification for said differential signal.”
	Hollberg (‘882) relates to radar system. Hollberg (‘882) teaches “said signal amplifying module includes at least a capacitor, at least a resistor, at least an inductor, and at least an operational amplifier, which are configured to have one or more amplification power levels to perform one of a single-stage amplification and a multi- stage amplification for said differential signal (column 10 line 59 – column 11 line 11: the MTI signal is filtered by the low pass filter 43 over approximately 16 range bins comprising an inductor 76, a capacitor 77 and a resistor 78 …in the comparator 44, a comparison is made of the filtered MTI signal with a reference voltage set by a potentiometer 79 using an operational amplifier 80 having differential input terminals connected to receive the filtered MTI signal and the reference voltage)”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Kim (‘952 with the teaching of Hollberg (‘882) for more reliable motion sensing using adaptive filtering  (Hollberg (‘882) – column 1 lines32-50). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Kim (‘952, Hollberg (‘882)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Regarding Claim 30, which is dependent on independent claim 26, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Kim (‘952) discloses all the microwave detection device of claim 26. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Kim (‘952 does not explicitly disclose “said signal amplifying module includes at least a capacitor, at least a resistor, at least an inductor, and at least an operational amplifier, which are configured to have one or more amplification power levels to perform one of a single-stage amplification and a multi- stage amplification for said differential signal.”
	Hollberg (‘882) relates to radar system.  Hollberg (‘882) teaches “said signal amplifying module includes at least a capacitor, at least a resistor, at least an inductor, and at least an operational amplifier, which are configured to have one or more amplification power levels to perform one of a single-stage amplification and a multi- stage amplification for said differential signal (column 10 line 59 – column 11 line 11: the MTI signal is filtered by the low pass filter 43 over approximately 16 range bins comprising an inductor 76, a capacitor 77 and a resistor 78 …in the comparator 44, a comparison is made of the filtered MTI signal with a reference voltage set by a potentiometer 79 using an operational amplifier 80 having differential input terminals connected to receive the filtered MTI signal and the reference voltage; Figure 2).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Kim (‘952 with the teaching of Hollberg (‘882) for more reliable motion sensing using adaptive filtering  (Hollberg (‘882) – column 1 lines 32-50). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Kim (‘952, Hollberg (‘882)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, , transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1), and further in view of Kim (US 2019/0120952 A1).
Regarding Claim 26, which is dependent on independent claim 24, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) discloses all the microwave detection device of claim 24. Amy Droitcour et al. further discloses “said signal converting module is an analog low pass filter (Sec. III: discloses low pass and band pass filtering…these are either analog or digital filters).”
Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose that the analog low pass filter “is constructed to have a resistor-capacitor (RC) configuration.”
	Kim (‘952) relates to a human body sensor, and particularly, to a human body sensor using a Doppler radar. Kim (‘952) teaches that the analog low pass filter “is constructed to have a resistor-capacitor (RC) configuration (paragraph 32: the filter 202 may be implemented as a simplified RC (resistor and capacitor) low-pass filter structure).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Kim (‘952) for more reliable motion sensing (Leung et al. (‘280) – paragraph 7). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Kim (‘952)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1), and further in view of Tran (US 2008/0001735 A1).
Regarding Claim 27, which is dependent on independent claim 24, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) discloses all the microwave detection device of claim 24. Amy Droitcour et al. further discloses “said signal converting module is a digital filter (Sec. III: discloses low pass and band pass filtering…these are either analog or digital filters).”
Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose that the digital filter is “operated by a computer via a program and algorithm  to perform a filtering process for said digital filter which is arranged to obtain said wave signal by extracting numerical values of said amplified differential signal, wherein a value selected from the group consisting of a peak value and an average value of said amplified differential signal is extracted by using a filtering algorithm, wherein said wave signal is formed corresponding to a change of said peak value or said average value of said amplified differential signal.”
	Tran (‘735) relates generally to methods and systems for monitoring a person through radar system. Tran (‘735) teaches that the digital filter is “operated by a computer via a program and algorithm (paragraph 10: a processor in the system executes compute readable code) to perform a filtering process for said digital filter which is arranged to obtain said wave signal by extracting numerical values of said amplified differential signal, wherein a value selected from the group consisting of a peak value and an average value of said amplified differential signal is extracted by using a filtering algorithm, wherein said wave signal is formed corresponding to a change of said peak value or said average value of said amplified differential signal, said wave signal outputted by said digital filter is a digital signal (paragraph 43: the motion sensor can be a Radar K-Band microwave RF (radio frequency) transmitter whose signal gets reflected by the target person…Doppler frequency shift is detected in the receiver, amplified, filtered, and then digitized in an analog-to-digital converter (ADC), and passed onto the digital signal processing (DSP) chip…the DSP chip filters out false and low-level return signals to identify the speed of the person…the speed, along with various statistics are averaged; paragraph 177: a differential amplifier is used…the amplified signal is internally fed to the on chip analog to digital converter…the ADC samples, a low pass FIR filter with pass band upper frequency of 6 Hz and stop band lower frequency of 30 Hz is implemented in this application…the filter coefficients are scaled to compensate the filter attenuation and provide additional gain for the signal at the filter output).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Tran (‘735) for more efficient motion sensing (Leung et al. (‘280) – paragraph 4). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Tran (‘735)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1), and further in view of Cramer et al. (US 6,107,957), Boric-Lubecke et al. (US 2008/0077015 A1) and Zhang et al. (2019/0178980 A1).
Regarding Claim 28, which is dependent on independent claim 24, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) discloses all the microwave detection device of claim 24. Amy Droitcour et al./Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose “said signal converting module includes an ADC converter, a central processor and a digital low pass filter of a DAC converter, wherein said ADC converter, said central processor and said DAC converter are communicatively connected with each other, wherein said central processor is arranged to execute a digital filter algorithm selected from the group consisting of Fourier (FFT/DFT) algorithm, Kalman filter algorithm, finite impulse response filter algorithm, non-recursive filter (FIR) algorithm, Hilbert-Huang Transform (HHT) algorithm, linear system transform algorithm, wavelet transform algorithm, infinite impulse response filter algorithm, and infinite impulse response filter (IIR) algorithm.”
	Cramer et al. (‘957) microwave radar system. relates to Cramer et al. (‘957) teaches that the digital filter is “said signal converting module includes an ADC converter, a central processor and a digital low pass filter of a DAC converter, wherein said ADC converter, said central processor and said DAC converter are communicatively connected with each other (col 3 lines 31-51: Figure 3: circuitry 100 includes signal processor 110, control processor 115…digital-to-analog-converter (DAV) 125… low pass filter 135 and 185…analog-to-digital converter (ADC) 195…signal processor  110 is a digital signal processor adapted for implementing the various algorithms and functions of the present invention … control processor 115 is a processor adapted for controlling signal processor 110 and for communicating between signal processor 110 and communications circuitry 50…however, in other embodiments the functions of control processor 115 are performed by signal processor 110, and therefore control processor 115 can be eliminated).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Cramer et al. (‘957) for an improved method of operating a radar (Cramer et al. (‘957) – column 1 lines 57-61). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Cramer et al. (‘957)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Droitcour et al. (‘600) relates to non-contact and radar-based physiologic sensors and their method of use. Droitcour et al. (‘600) teaches filter algorithm selected from the group consisting of “Fourier (FFT/DFT) algorithm (Paragraph 28: calculating in the processor a Fourier transform of the samples; paragraph 60: Fourier transform; Paragraph 311: Fourier transform), wavelet transform algorithm (Paragraph 60: wavelet transform function; Paragraph 365, 391: wavelet transform), finite impulse response filter algorithm, non-recursive filter (FIR) algorithm, (Paragraph 252: finite impulse response filter (FIR); paragraph 306: FIR, IIR), infinite impulse response filter algorithm, and infinite impulse response filter (IIR) algorithm (Paragraph 252: an infinite impulse response  filter (IIR); paragraph 306: IIR).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./ /Leung et al. (‘280)/Greneker, III et al. (‘123)/Cramer et al. (‘957) with the teaching of Droitcour et al. (‘600) to analyzes the data from the radar to distinguish desired data components corresponding to various physiological activity from undesired data components due to other activity more effectively (Droitcour et al. (‘600) – paragraph 7). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Cramer et al. (‘957)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Boric-Lubecke et al. (‘015) relates generally to systems and methods for determining presence and/or physiological motion with Doppler radar. Boric-Lubecke et al. (‘015) teaches filter algorithm selected from the group consisting of “Hilbert-Huang Transform (HHT) algorithm (Paragraph 109: Hilbert transform, Fourier (FFT/DFT) algorithm (Paragraph 130: fast Fourier transform (FFT)), Kalman filter algorithm (paragraph 78: klaman filtering).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Cramer et al. (‘957) with the teaching of Boric-Lubecke et al. (‘015) for more reliable motion sensing (Boric-Lubecke et al. (‘015) – paragraph 55). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Cramer et al. (‘957), Boric-Lubecke et al. (‘015)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Zhang et al. (‘980) relates to methods and apparatus for vital sign detection and monitoring. Zhang et al. (‘980) teaches filter algorithm selected from the group consisting of “linear system transform algorithm (Paragraph 34: linear transform).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Cramer et al. (‘957)/Boric-Lubecke et al. (‘015) with the teaching of Zhang et al. (‘980) for more reliable motion sensing (Zhang et al. (‘980) – paragraph 334). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Cramer et al. (‘957), Boric-Lubecke et al. (‘015), Zhang et al. (‘980)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1), and further in view of Hollberg (US 3,781,882).
Regarding Claim 29, which is dependent on independent claim 24, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) discloses all the microwave detection device of claim 24. 
Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose “said signal amplifying module includes at least a capacitor, at least a resistor, at least an inductor, and at least an operational amplifier, which are configured to have one or more amplification power levels to perform one of a single-stage amplification and a multi- stage amplification for said differential signal.”
	Hollberg (‘882) relates to radar system. Hollberg (‘882). Hollberg (‘882) teaches “said signal amplifying module includes at least a capacitor, at least a resistor, at least an inductor, and at least an operational amplifier, which are configured to have one or more amplification power levels to perform one of a single-stage amplification and a multi- stage amplification for said differential signal (column 10 line 59 – column 11 line 11: the MTI signal is filtered by the low pass filter 43 over approximately 16 range bins comprising an inductor 76, a capacitor 77 and a resistor 78 …in the comparator 44, a comparison is made of the filtered MTI signal with a reference voltage set by a potentiometer 79 using an operational amplifier 80 having differential input terminals connected to receive the filtered MTI signal and the reference voltage)”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Hollberg (‘882) for more reliable motion sensing using adaptive filtering  (Hollberg (‘882) – column 1 lines 32-50). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Hollberg (‘882)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1)/Tran (US 2008/0001735 A1), and further in view of Hollberg (US 3,781,882).
Regarding Claim 31, which is dependent on claim 27, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Tran (‘735) discloses all the microwave detection device of claim 27. 
Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Tran (‘735)  does not explicitly disclose “said signal amplifying module includes at least a capacitor, at least a resistor, at least an inductor, and at least an operational amplifier, which are configured to have one or more amplification power levels to perform one of a single-stage amplification and a multi- stage amplification for said differential signal.”
	Hollberg (‘882) relates to radar system. Hollberg (‘882) teaches “said signal amplifying module includes at least a capacitor, at least a resistor, at least an inductor, and at least an operational amplifier, which are configured to have one or more amplification power levels to perform one of a single-stage amplification and a multi- stage amplification for said differential signal (column 10 line 59 – column 11 line 11: the MTI signal is filtered by the low pass filter 43 over approximately 16 range bins comprising an inductor 76, a capacitor 77 and a resistor 78 …in the comparator 44, a comparison is made of the filtered MTI signal with a reference voltage set by a potentiometer 79 using an operational amplifier 80 having differential input terminals connected to receive the filtered MTI signal and the reference voltage).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Tran (‘735)  with the teaching of Hollberg (‘882) for more reliable motion sensing using adaptive filtering  (Hollberg (‘882) – column 1 lines 32-50). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Tran (‘735), Hollberg (‘882)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1)/Cramer et al. (US 6,107,957)/Boric-Lubecke et al. (US 2008/0077015 A1)/Zhang et al. (2019/0178980 A1), and further in view of Hollberg (US 3,781,882).
Regarding Claim 32, which is dependent on claim 28, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Tran (‘735) discloses all the microwave detection device of claim 28. 
Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Cramer et al. (‘957)/Boric-Lubecke et al. (‘015)/Zhang et al. (‘980) does not explicitly disclose “said signal amplifying module includes at least a capacitor, at least a resistor, at least anApp. Nr.: 16/521,592Amendment B5 inductor, and at least an operational amplifier, which are configured to have one or more amplification power levels to perform one of a single-stage amplification and a multi- stage amplification for said differential signal.”
	Hollberg (‘882) relates to radar system. Hollberg (‘882) teaches “said signal amplifying module includes at least a capacitor, at least a resistor, at least anApp. Nr.: 16/521,592Amendment B5 inductor, and at least an operational amplifier, which are configured to have one or more amplification power levels to perform one of a single-stage amplification and a multi- stage amplification for said differential signal (column 10 line 59 – column 11 line 11: the MTI signal is filtered by the low pass filter 43 over approximately 16 range bins comprising an inductor 76, a capacitor 77 and a resistor 78 …in the comparator 44, a comparison is made of the filtered MTI signal with a reference voltage set by a potentiometer 79 using an operational amplifier 80 having differential input terminals connected to receive the filtered MTI signal and the reference voltage).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Cramer et al. (‘957)/Boric-Lubecke et al. (‘015)/Zhang et al. (‘980) with the teaching of Hollberg (‘882) for more reliable motion sensing using adaptive filtering  (Hollberg (‘882) – column 1 lines 32-50). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Cramer et al. (‘957), Boric-Lubecke et al. (‘015), Zhang et al. (‘980), Hollberg (‘882)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claim 33 and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1), and further in view of Horng et al. (US 2014/0128748 A1).
Regarding Claim 33, which is dependent on independent claim 24, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) discloses all the microwave detection device of claim 24. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose “said central processing module comprises a signal sampling unit, a data processing unit, and an output unit, which are operatively connected with each other, wherein said signal sampling unit is operatively connected to said signal converting module and arranged to acquire said wave signal, wherein said data processing unit is arranged to allow different algorithms and programs to be selected according to different target requirements to analyze the movement characteristics corresponding to said wave signal, wherein an analysis result is output said the output unit.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2). Horng et al. (‘748) teaches “said central processing module comprises a signal sampling unit, a data processing unit, and an output unit, which are operatively connected with each other, wherein said signal sampling unit is operatively connected to said signal converting module and arranged to acquire said wave signal, wherein said data processing unit is arranged to allow different algorithms and programs to be selected according to different target requirements to analyze the movement characteristics corresponding to said wave signal, wherein an analysis result is output said the output unit (paragraph 33: the processing unit 40 is electrically connected to or coupled to the voltage input port V of the oscillation unit 20…the processing unit 40 generates the analog control voltage VT to adjust the output frequency of the oscillation unit 20 for detecting signals in the operation frequency band of the oscillation unit 20…the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30, to obtain time domain waveforms and frequency domain signals of the breath and the heartbeat of the user under measurement).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Regarding Claim 38, which is dependent on claim 33, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) discloses all the microwave detection device of claim 33. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose “said signal sampling unit and said data processing unit and said output unit of said central processing module are integrally formed together to form an integrated module.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2).  Horng et al. (‘748)  teaches “said signal sampling unit and said data processing unit and said output unit of said central processing module are integrally formed together to form an integrated module (Figure 2; paragraph 28: the processing unit 40 processes the baseband output signal from the frequency-mixing unit 30 (for example but not limited to, digital filtering, amplification, Fourier transformation and so on to obtain the motion/vibration information; paragraph 33: the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30; paragraph 27: the processing unit may be not integrated in the motion/vibration sensor (as shown in FIG. 1A) or may be integrated in the motion/vibration sensor (as shown in FIG. 1B). Further, in other possible embodiment of the disclosure, the processing unit may be at a remote position, and the baseband output signal from the frequency-mixing unit 30 of the motion/vibration sensor may be transmitted to the remote processing unit by wire/wireless transmission, which is still within the scope of the disclosure).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Regarding Claim 39, which is dependent on independent claim 33, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Horng et al. (‘748) discloses all the microwave detection device of claim 24. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose “said signal amplifying module and said signal sampling unit, said data processing unit and said output unit of said central processing module are integrally formed together to form an integrated module.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2).  Horng et al. (‘748) teaches “said signal amplifying module and said signal sampling unit, said data processing unit and said output unit of said central processing module are integrally formed together to form an integrated module (Figure 2; paragraph 28: the processing unit 40 processes the baseband output signal from the frequency-mixing unit 30 (for example but not limited to, digital filtering, amplification, Fourier transformation and so on to obtain the motion/vibration information; paragraph 33: the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30; paragraph 27: the processing unit may be not integrated in the motion/vibration sensor (as shown in FIG. 1A) or may be integrated in the motion/vibration sensor (as shown in FIG. 1B). Further, in other possible embodiment of the disclosure, the processing unit may be at a remote position, and the baseband output signal from the frequency-mixing unit 30 of the motion/vibration sensor may be transmitted to the remote processing unit by wire/wireless transmission, which is still within the scope of the disclosure).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Regarding Claim 40, which is dependent on iclaim 33, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Horng et al. (‘748) discloses all the microwave detection device of claim 33. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose “said signal converting module and said signal sampling unit, said data processing unit and said output unit of said central processing module are integrally formed together to form an integrated module.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2).  Horng et al. (‘748) teaches “said signal converting module and said signal sampling unit, said data processing unit and said output unit of said central processing module are integrally formed together to form an integrated module (Figure 2; paragraph 28: the processing unit 40 processes the baseband output signal from the frequency-mixing unit 30 (for example but not limited to, digital filtering, amplification, Fourier transformation and so on to obtain the motion/vibration information; paragraph 33: the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30; paragraph 27: the processing unit may be not integrated in the motion/vibration sensor (as shown in FIG. 1A) or may be integrated in the motion/vibration sensor (as shown in FIG. 1B). Further, in other possible embodiment of the disclosure, the processing unit may be at a remote position, and the baseband output signal from the frequency-mixing unit 30 of the motion/vibration sensor may be transmitted to the remote processing unit by wire/wireless transmission, which is still within the scope of the disclosure).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Regarding Claim 41, which is dependent on claim 33, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Horng et al. (‘748) discloses all the microwave detection device of claim 33. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose “said signal converting module, said signal amplifying module, and said signal sampling unit, said data processing unit and said output unit of said central processing module are integrally formed together to form an integrated module.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2).  Horng et al. (‘748) teaches “said signal converting module, said signal amplifying module, and said signal sampling unit, said data processing unit and said output unit of said central processing module are integrally formed together to form an integrated module (Figure 2; paragraph 28: the processing unit 40 processes the baseband output signal from the frequency-mixing unit 30 (for example but not limited to, digital filtering, amplification, Fourier transformation and so on to obtain the motion/vibration information; paragraph 33: the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30; paragraph 27: the processing unit may be not integrated in the motion/vibration sensor (as shown in FIG. 1A) or may be integrated in the motion/vibration sensor (as shown in FIG. 1B). Further, in other possible embodiment of the disclosure, the processing unit may be at a remote position, and the baseband output signal from the frequency-mixing unit 30 of the motion/vibration sensor may be transmitted to the remote processing unit by wire/wireless transmission, which is still within the scope of the disclosure).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Regarding Claim 41, which is dependent on claim 33, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Horng et al. (‘748) discloses all the microwave detection device of claim 33. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose “said signal converting module, said signal amplifying module, and said signal sampling unit, said data processing unit and said output unit of said central processing module are integrally formed together to form an integrated module.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2).  Horng et al. (‘748) teaches “said signal converting module, said signal amplifying module, and said signal sampling unit, said data processing unit and said output unit of said central processing module are integrally formed together to form an integrated module (Figure 2; paragraph 28: the processing unit 40 processes the baseband output signal from the frequency-mixing unit 30 (for example but not limited to, digital filtering, amplification, Fourier transformation and so on to obtain the motion/vibration information; paragraph 33: the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30; paragraph 27: the processing unit may be not integrated in the motion/vibration sensor (as shown in FIG. 1A) or may be integrated in the motion/vibration sensor (as shown in FIG. 1B). Further, in other possible embodiment of the disclosure, the processing unit may be at a remote position, and the baseband output signal from the frequency-mixing unit 30 of the motion/vibration sensor may be transmitted to the remote processing unit by wire/wireless transmission, which is still within the scope of the disclosure).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Regarding Claim 42, which is dependent on independent claim 24, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) discloses all the microwave detection device of claim 24. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose “said microwave detecting module and said signal amplifying module are integrally formed together to form an integrated module.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2).  Horng et al. (‘748) teaches “said microwave detecting module and said signal amplifying module are integrally formed together to form an integrated module (Figure 2; paragraph 28: the processing unit 40 processes the baseband output signal from the frequency-mixing unit 30 (for example but not limited to, digital filtering, amplification, Fourier transformation and so on to obtain the motion/vibration information; paragraph 33: the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30; paragraph 27: the processing unit may be not integrated in the motion/vibration sensor (as shown in FIG. 1A) or may be integrated in the motion/vibration sensor (as shown in FIG. 1B). Further, in other possible embodiment of the disclosure, the processing unit may be at a remote position, and the baseband output signal from the frequency-mixing unit 30 of the motion/vibration sensor may be transmitted to the remote processing unit by wire/wireless transmission, which is still within the scope of the disclosure).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Regarding Claim 43, which is dependent on independent claim 24, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) discloses all the microwave detection device of claim 24. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose “said microwave detecting module, said signal amplifying module and said signal converting module are integrally formed together to form an integrated module.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2).  Horng et al. (‘748) teaches “said microwave detecting module, said signal amplifying module and said signal converting module are integrally formed together to form an integrated module (Figure 2; paragraph 28: the processing unit 40 processes the baseband output signal from the frequency-mixing unit 30 (for example but not limited to, digital filtering, amplification, Fourier transformation and so on to obtain the motion/vibration information; paragraph 33: the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30; paragraph 27: the processing unit may be not integrated in the motion/vibration sensor (as shown in FIG. 1A) or may be integrated in the motion/vibration sensor (as shown in FIG. 1B). Further, in other possible embodiment of the disclosure, the processing unit may be at a remote position, and the baseband output signal from the frequency-mixing unit 30 of the motion/vibration sensor may be transmitted to the remote processing unit by wire/wireless transmission, which is still within the scope of the disclosure).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Regarding Claim 44, which is dependent on claim 33, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Horng et al. (‘748) discloses all the microwave detection device of claim 33. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose “said microwave detecting module, said signal converting module, said signal amplifying module, and said signal sampling unit, said data processing unit, and said output unit of said central processing module are integrally formed together to form an integrated.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2).  Horng et al. (‘748) teaches “said microwave detecting module, said signal converting module, said signal amplifying module, and said signal sampling unit, said data processing unit, and said output unit of said central processing module are integrally formed together to form an integrated module (Figure 2; paragraph 28: the processing unit 40 processes the baseband output signal from the frequency-mixing unit 30 (for example but not limited to, digital filtering, amplification, Fourier transformation and so on to obtain the motion/vibration information; paragraph 33: the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30; paragraph 27: the processing unit may be not integrated in the motion/vibration sensor (as shown in FIG. 1A) or may be integrated in the motion/vibration sensor (as shown in FIG. 1B). Further, in other possible embodiment of the disclosure, the processing unit may be at a remote position, and the baseband output signal from the frequency-mixing unit 30 of the motion/vibration sensor may be transmitted to the remote processing unit by wire/wireless transmission, which is still within the scope of the disclosure).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1), and further in view of Horng et al. (US 2014/0128748 A1).
Regarding Claim 34, which is dependent on independent claim 24, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) discloses all the microwave detection device of claim 24. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) does not explicitly disclose “said central processing module comprises a signal sampling unit, a data processing unit, and an output unit, which are operatively connected with each other, wherein said signal sampling unit is operatively connected to said signal converting module and arranged to acquire said wave signal, wherein said data processing unit is arranged to allow different algorithms and programs to be selected according to different target requirements to analyze the movement characteristics corresponding to said wave signal, wherein an analysis result is output said the output unit.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2). Horng et al. (‘748) teaches “said central processing module comprises a signal sampling unit, a data processing unit, and an output unit, which are operatively connected with each other, wherein said signal sampling unit is operatively connected to said signal converting module and arranged to acquire said wave signal, wherein said data processing unit is arranged to allow different algorithms and programs to be selected according to different target requirements to analyze the movement characteristics corresponding to said wave signal, wherein an analysis result is output said the output unit (paragraph 33: the processing unit 40 is electrically connected to or coupled to the voltage input port V of the oscillation unit 20…the processing unit 40 generates the analog control voltage VT to adjust the output frequency of the oscillation unit 20 for detecting signals in the operation frequency band of the oscillation unit 20…the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30, to obtain time domain waveforms and frequency domain signals of the breath and the heartbeat of the user under measurement).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1)/Hollberg (US 3,781,882), and further in view of Horng et al. (US 2014/0128748 A1).
Regarding Claim 34, which is dependent on claim 29, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123) discloses all the microwave detection device of claim 24. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Hollberg (‘882) does not explicitly disclose “said central processing module comprises a signal sampling unit, a data processing unit, and an output unit, which are operatively connected with each other, wherein said signal sampling unit is operatively connected to said signal converting module and arranged to acquire said wave signal, wherein said data processing unit is arranged to allow different algorithms and programs to be selected according to different target requirements to analyze the movement characteristics corresponding to said wave signal, wherein an analysis result is output said the output unit.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2). Horng et al. (‘748) teaches “said central processing module comprises a signal sampling unit, a data processing unit, and an output unit, which are operatively connected with each other, wherein said signal sampling unit is operatively connected to said signal converting module and arranged to acquire said wave signal, wherein said data processing unit is arranged to allow different algorithms and programs to be selected according to different target requirements to analyze the movement characteristics corresponding to said wave signal, wherein an analysis result is output said the output unit (paragraph 33: the processing unit 40 is electrically connected to or coupled to the voltage input port V of the oscillation unit 20…the processing unit 40 generates the analog control voltage VT to adjust the output frequency of the oscillation unit 20 for detecting signals in the operation frequency band of the oscillation unit 20 …the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30, to obtain time domain waveforms and frequency domain signals of the breath and the heartbeat of the user under measurement).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Hollberg (‘882) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Hollberg (‘882), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1)/Hollberg (US 3,781,882)/Kim (US 2019/0120952 A1), and further in view of Horng et al. (US 2014/0128748 A1).
Regarding Claim 35, which is dependent on claim 30, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Hollberg (‘882)/Kim (‘952) discloses all the microwave detection device of claim 24. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Hollberg (‘882)/Kim (‘952) does not explicitly disclose “said central processing module comprises a signal sampling unit, a data processing unit, and an output unit, which are operatively connected with each other, wherein said signal sampling unit is operatively connected to said signal converting module and arranged to acquire said wave signal, wherein said data processing unit is arranged to allow different algorithms and programs to be selected according to different target requirements to analyze the movement characteristics corresponding to said wave signal, wherein an analysis result is output said the output unit.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2). Horng et al. (‘748) teaches “said central processing module comprises a signal sampling unit, a data processing unit, and an output unit, which are operatively connected with each other, wherein said signal sampling unit is operatively connected to said signal converting module and arranged to acquire said wave signal, wherein said data processing unit is arranged to allow different algorithms and programs to be selected according to different target requirements to analyze the movement characteristics corresponding to said wave signal, wherein an analysis result is output said the output unit (paragraph 33: the processing unit 40 is electrically connected to or coupled to the voltage input port V of the oscillation unit 20…the processing unit 40 generates the analog control voltage VT to adjust the output frequency of the oscillation unit 20 for detecting signals in the operation frequency band of the oscillation unit 20… the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30, to obtain time domain waveforms and frequency domain signals of the breath and the heartbeat of the user under measurement).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Hollberg (‘882) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Hollberg (‘882), Kim (‘952), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1)/Tran (US 2008/0001735 A1)/Hollberg (US 3,781,882), and further in view of Horng et al. (US 2014/0128748 A1).
Regarding Claim 36, which is dependent on claim 31, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Tran (‘735)/Hollberg (‘882) discloses all the microwave detection device of claim 31. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Tran (‘735)/Hollberg (‘882) does not explicitly disclose “said central processing module comprises a signal sampling unit, a data processing unit, and an output unit, which are operatively connected with each other, wherein said signal sampling unit is operatively connected to said signal converting module and arranged to acquire said wave signal, wherein said data processing unit is arranged to allow different algorithms and programs to be selected according to different target requirements toApp. Nr.: 16/521,592Amendment B6 analyze the movement characteristics corresponding to said wave signal, wherein an analysis result is output said the output unit.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2). Horng et al. (‘748) teaches “said central processing module comprises a signal sampling unit, a data processing unit, and an output unit, which are operatively connected with each other, wherein said signal sampling unit is operatively connected to said signal converting module and arranged to acquire said wave signal, wherein said data processing unit is arranged to allow different algorithms and programs to be selected according to different target requirements toApp. Nr.: 16/521,592Amendment B6 analyze the movement characteristics corresponding to said wave signal, wherein an analysis result is output said the output unit (paragraph 33: the processing unit 40 is electrically connected to or coupled to the voltage input port V of the oscillation unit 20…the processing unit 40 generates the analog control voltage VT to adjust the output frequency of the oscillation unit 20 for detecting signals in the operation frequency band of the oscillation unit 20…the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30, to obtain time domain waveforms and frequency domain signals of the breath and the heartbeat of the user under measurement).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Hollberg (‘882) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Hollberg (‘882), Tran (‘735), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1)/Greneker, III et al. (US 2005/0128123 A1)/Cramer et al. (US 6,107,957)/Boric-Lubecke et al. (US 2008/0077015 A1)/Zhang et al. (2019/0178980 A1)/Hollberg (US 3,781,882), and further in view of Horng et al. (US 2014/0128748 A1).
Regarding Claim 37, which is dependent on claim 32, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Boric-Lubecke et al. (‘015)/Zhang et al. (‘980)/Hollberg (‘882) discloses all the microwave detection device of claim 31. Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/Boric-Lubecke et al. (‘015)/Zhang et al. (‘980)/Hollberg (‘882) does not explicitly disclose “said central processing module comprises a signal sampling unit, a data processing unit, and an output unit, which are operatively connected with each other,wherein said signal sampling unit is operatively connected to said signal converting module and arranged to acquire said wave signal, wherein said data processing unit is arranged to allow said digital filter algorithms and programs to be selected according to different target requirements to analyze the movement characteristics corresponding to said wave signal, wherein an analysis result is output said the output unit.”
Horng et al. (‘748) describes sensor used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2). Horng et al. (‘748) teaches “said central processing module comprises a signal sampling unit, a data processing unit, and an output unit, which are operatively connected with each other,wherein said signal sampling unit is operatively connected to said signal converting module and arranged to acquire said wave signal, wherein said data processing unit is arranged to allow said digital filter algorithms and programs to be selected according to different target requirements to analyze the movement characteristics corresponding to said wave signal, wherein an analysis result is output said the output unit (paragraph 33: the processing unit 40 is electrically connected to or coupled to the voltage input port V of the oscillation unit 20…the processing unit 40 generates the analog control voltage VT to adjust the output frequency of the oscillation unit 20 for detecting signals in the operation frequency band of the oscillation unit 20…the processing unit 40 is electrically connected to or coupled to the output port of the frequency-mixing unit 30 (i.e. the output port of the low pass filter 32) for performing sampling and signal processing on the baseband output signal SB from the frequency-mixing unit 30, to obtain time domain waveforms and frequency domain signals of the breath and the heartbeat of the user under measurement).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the microwave detection device of Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)/Greneker, III et al. (‘123)/ Boric-Lubecke et al. (‘015)/Zhang et al. (‘980)/Hollberg (‘882) with the teaching of Horng et al. (‘748) for more reliable motion sensing (Horng et al. (‘748) – paragraph 44). In addition, all the prior art references, (Amy Droitcour et al., Droitcour et al. (‘600), Leung et al. (‘280) and Greneker, III et al. (‘123), Boric-Lubecke et al. (‘015), Zhang et al. (‘980), Hollberg (‘882), Tran (‘735), Horng et al. (‘748) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving radar signal, using digital signal processor to analyze motion detection of electromagnetic wave data and the detected interference signal data from a motion sensor.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bram Lohman et al.: “A Digital Signal Processor for Doppler Radar Sensing of Vital Signs”, [IEEE Engineering in Medicine and Biology Magazine, vol. 21, no. 5, 1 September 2002, pages 161-164, XP011093248, ISSN:0739-5175, DOI:10.1109/MEMB.2002.10441188] describes digital signal processor for Doppler radar sensing of vital signs.
Bastien Lyonnet et al.: “Human gait classification using micro Doppler time-frequency signal representations”, [2010 IEEE Radar Conference, 10 May 2010, pages 915-919, XP031696606, ISBN: 978-1-4244-5811-0] describes human gait classification using micro Doppler time frequency signal representations.
Herbert et al. (US 2019/0299895 A1) describes that in some embodiments, the electronic control units may determine one or more corrective measures to perform in response to the data model(s) generated based on the sensor data. In one example, the corrective measures implemented by the Engine control module (ECM) electronic control unit may control fuel injection, ignition timing, engine timing and/or interrupt operation of an air conditioning system in response to sensor data from the sensors  (e.g., engine coolant temperature, air flow, pressure, etc.). In another example, corrective measures implemented by the ACM electronic control unit may control air bag deployment in response to inertial, contact and/or proximity sensor data by monitoring the sensors. In yet another example, corrective measures implemented by the electronic control unit may comprise activating a warning light (e.g., check engine, coolant temperature warning, oil pressure warning, ABS indicator, gas cap warning, traction control indicator, air bag fault, etc.). The number, type and/or thresholds for sensor data used to initiate the corrective measures may be varied according to the design criteria of a particular implementation (para 37).
Conrad (US 2017/0038311 A1) describes a simplified version of a dedicated single port radio frequency network vector [change of phase] detection circuit may be made with a digital controller and some RF components…the reflected energy is sent to a receiver (855) and then the output of the receiver is sent to an analog to digital converter (860)…the analog to digital converter takes the demodulated signal and converts it to a digital stream of data that is sent to the controller (875)…this digital stream is then processed by the controller using an algorithm…a typical algorithm starts by filtering the initial signal with a low pass or filter to remove noise…processing, analog to digital, digital to analog, voltage controlled oscillator and the receiver (paragraph 60).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648